Citation Nr: 0111153	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1987 to March 1991.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

By letter dated in August 2000, the Board asked the veteran 
to clarify whether he wanted to have a hearing before a 
member of the Board.  In an October 2000 letter, the Board 
explained that the previous letter had been sent in error and 
that the record did not reveal a request for a hearing.  
However, the letter again asked the veteran to state whether 
he wanted a hearing and explained that a failure to respond 
would result in consideration of his appeal without a 
hearing.  The Board has not received a reply from the 
veteran.  The Board is therefore proceeding to evaluate his 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran does not have a current bilateral hearing 
loss disability for VA purposes.  There is no evidence of 
compensable hearing loss disability within one year after his 
separation from service.    

3.  There is no competent medical evidence that relates the 
veteran's reported tinnitus to his period of active duty 
service.   


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred during active duty service, 
may not be presumed to have been incurred in service, and is 
not otherwise related to service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.385 (2000).  

2.  Tinnitus was not incurred during active duty service and 
is not otherwise related to service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, the RO 
has provided all due notice to the veteran and his 
representative with respect to his claim.  The veteran had 
been afforded a VA examination.  He has not identified any VA 
or private medical or other records that should be secured to 
support his claim.  The service medical records appear to be 
complete.  In addition, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

The veteran's DD 214 did not list a specific occupation in 
service, though it showed training including aviation 
storekeeper.  

The veteran's November 1986 enlistment examination included 
an audiology examination.  Pure tone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
0
0
5
5

He did not report any hearing loss on the accompanying report 
of medical history.  

The veteran's service medical records included an April 1987 
reference audiogram.  It was noted that reference was 
established prior to initial duty in hazardous noise areas.  
The veteran had no recent noise exposure and no ear problems 
at the time of the test.  No earplugs had been issued.  At 
that time, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
0
5
LEFT
5
0
-5
10
25

The veteran underwent another audiogram in March 1988 as part 
of the hearing conservation program.  That examination 
revealed pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
20
LEFT
25
15
10
15
30

In June 1988, the veteran complained of right ear hearing 
loss for about one week and a sensation of water in the ear.  
Examination revealed serous otitis media in the right ear.  
Audiometric examination showed pure tone thresholds, in dB, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
25
20
40
LEFT
50
30
15
25
40


The audiology evaluation during the February 1991 separation 
examination revealed pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
10
LEFT
10
15
0
15
25

It was noted on the examination report that hearing tests 
showed a 20-decibel shift on the left and a 15-decibel shift 
on the right at 6000 Hertz, but that it was not currently 
disabling.  There was no report of hearing loss on the 
accompanying report of medical history.  

In connection with an unrelated claim, the veteran underwent 
a VA general medical examination in December 1996.  He 
reported having decreased hearing in the right ear since 
service that he thought was related to aircraft noise.  The 
examiner stated that the veteran's hearing was clinically 
satisfactory.  

The RO received the veteran's claim for service connection 
for hearing loss and tinnitus in March 1998.  He stated that 
he had served on a flight line for one and one-half years in 
service.  

The veteran was afforded a VA audiology examination in May 
2000.  He complained of temporary hearing loss when he 
experienced tinnitus.  He reported intermittent use of 
hearing protection in service with noise exposures including 
weapons, power tools, flight line sounds, and rock concerts.  
Civilian noise exposures without hearing protection included 
weapons, lawn care equipment, power tools, generators, and 
rock concerts.  In service, the veteran worked as an aviation 
storekeeper.  As a civilian, he worked as a draftsperson in a 
stone cutting plant.  The veteran described his tinnitus as 
an intermittent high-pitched ringing bilaterally.  Episodes 
lasted a few seconds and were as loud as normal conversation.  
He related that the noises made it difficult to fall asleep.  
The veteran denied any history of other ear problems.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
10
10
5
10
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right and left ears.  The diagnosis was normal 
hearing and middle ear function.  With respect to tinnitus, 
the examiner explained that it was a subjective complaint 
with no objective means of documenting its presence or 
absence.  She opined that the veteran experienced tinnitus 
"so rarely that it cannot be ethically (sic) related to any 
experience and does not sound outside the normal range of 
experience."  She added that even people with normal hearing 
and no noise exposure experienced tinnitus occasionally.    

Notes in the claims folder indicated that the veteran was 
also scheduled for an additional examination with an ear, 
nose, and throat (ENT) physician.  However, the veteran did 
not stay for the examination.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. 
§§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as hearing loss).    

1.  Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the report of the May 2000 VA audiology 
examination fails to demonstrate current hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  Service 
connection may be established only if there is a present 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board also notes that, despite the elevated pure 
tone thresholds demonstrated during service in 1988, the 
results of the February 1991 audiology evaluation at 
separation also fail to meet the criteria for hearing loss 
disability.  Finally, the Board finds no evidence of hearing 
loss disability to a compensable degree within one year after 
the veteran's separation from service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for hearing loss.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.385.  

2.  Tinnitus

The veteran seeks service connection for tinnitus.  
Generally, to establish service connection, there must be 
medical evidence of a current disability, medical evidence, 
or in certain circumstances lay evidence, of the in-service 
incurrence of a disease or injury, and medical evidence of a 
connection between the current disability and service.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).  On this point, the 
Board emphasizes that tinnitus has a variety of possible 
causes, such that the etiology of tinnitus is not amenable to 
lay observation.  Therefore, competent medical evidence is 
required to establish its etiology.  Savage, 10 Vet. App. at 
495.  As a lay person, the veteran is not competent to offer 
an opinion as to etiology, a matter that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the Board finds no medical diagnosis of 
tinnitus.  In fact, the May 2000 VA examiner stated that the 
tinnitus, as described by the veteran, did not appear to 
represent an abnormality.  However, even assuming the 
presence of the disorder based on the veteran's subjective 
report, there is no competent medical evidence of a 
connection between the reported tinnitus and active duty 
service.  Again, the May 2000 VA examiner stated that the 
veteran's described tinnitus could not be related to any 
particular experience.  There is no contrary medical evidence 
of record.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for tinnitus.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.      


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

